Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Jan. 5, 2021 has been entered. Claims 13-26 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Junker et al (US 2016/0059309).
Regarding claim 13, Junker discloses, as illustrated in Fig. 1, an additive manufacturing apparatus. The additive manufacturing apparatus includes a process chamber and an energy beam generation device configured to additively manufacture three-dimensional objects by successive selective exposure and thus solidification of individual construction material layers of a construction material (i.e. an apparatus for producing three-dimensional work pieces comprises a process chamber accommodating a carrier and a powder application device for applying a raw material powder onto the carrier [0007]; The apparatus further comprises an irradiation device for selectively irradiating electromagnetic or particle radiation onto the raw 
Junker discloses, as illustrated in Fig. 1, at least one first separating apparatus, wherein a respective one of the at least one first separating apparatus includes: a first housing structure defining a first housing interior through drying element configured to dry the gas which a gas stream is or can at least sectionally flow, at least one first filter device arranged or formed in the first housing interior, the at least one first filter device comprising at least one first filter element configured to separate the particulate construction material components from the gas stream, and at least one first drying device that comprises at least one first drying element configured to dry the gas stream (i.e. In order to avoid excessive absorption of radiation energy and/or shielding of the radiation beam 22 emitted by the radiation source 24 of the irradiation device 18, the particulate impurities which are present in the gas stream exiting the process chamber 12 via the gas outlet 32 are removed from the gas stream before the gas stream is recirculated to the process chamber 12 via the gas inlet 30 by means of a filter system 40 which is arranged in the circulation line 36 upstream of the conveying device 38 (before the process chamber 12) ([0042]); it is understandable that inside the filter system 40 there is the first filter element; specifically, the first drying device 58 is arranged in the filter 40 disposed in the circulation line 36 of the gas circuit 34 ([0045]); Each of the drying devices 58, 60, 62, 66 employed in the apparatus 10 for producing three-dimensional work pieces comprises a humidity permeable container which is filled with a drying agent (i.e. the drying elements) ([0047])).

Junker discloses the claimed invention except for the duplication (of the separating apparatus). However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the existing separating apparatus  and provide a second separating apparatus, since it have been held that a mere duplication of a device involves only routine skill in the art. One would have been motivated to duplicate to obtain the second separating apparatus for the purpose of providing extra drying capability to the additive manufacturing apparatus. 
Regarding claim 16, Junker discloses that, as illustrated in Fig. 1, in the additive manufacturing apparatus the or another at least one first drying device is arranged or formed outside the first housing interior defined by the first housing structure, wherein the or another at least one first drying device is arranged or formed on or in a pipe element that is or can be coupled with the first housing structure upstream or downstream as regards the gas stream, and wherein the or another first drying element is arranged or formed on or in a pipe element 
Regarding claim 19, Junker discloses that, as illustrated in Fig. 1, in the additive manufacturing apparatus the or another at least one second drying device is arranged or formed outside the second housing interior defined by the second housing structure, wherein the or another at least one second drying device is arranged or formed on or in a pipe element that is or can be coupled with the second housing structure upstream or downstream as regards the gas stream, and wherein the or another second drying element is arranged or formed on or in a pipe element section through which the gas stream is or can at least sectionally flow (i.e. In addition, a fourth drying device 66 is arranged in a supply line 68 (i.e. a pipe element) connecting the gas source 33 to the gas circuit 34 which serves to dry the gas supplied by the gas source 33 before being introduced into the gas circuit 34 ([0046])). 
Claims 14-15, 17-18, 21, 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Junker et al as applied to claim 13 above, further in view of Li et al (CN105921747, English translation provided).
Regarding claims 14, 23, 24, Junker discloses the additive manufacturing apparatus. However, Junker does not explicitly discloses that the one first separating apparatus includes a plurality of first separating apparatus connected in series. In the same field of endeavor, gas circulation purification device, Li discloses that, as illustrated in Fig. 1, in the additive manufacturing apparatus the one first separating apparatus (e.g. cyclone particle separator 15, 23). As illustrated in Fig. 1, the pipe structure is coupling a downstream portion of the at least one second separating apparatus to an upstream portion of the at least one first separating apparatus (regarding claim 24).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Junker to incorporate the teachings of Li to provide that the one first separating apparatus includes a plurality of first separating apparatus connected in series.  Doing so would be possible to remove the impurities in these inert gases and improve the quality of 3D printed parts, as recognized by Li (page 2, lines 1-2).
Regarding claims 15, 21, Junker discloses that, in or formed the additive manufacturing apparatus the one first drying device is arranged inside the first housing interior defined by the first housing structure, wherein the at least one first drying device is arranged or formed on a first insert component removably connected with the first housing structure, wherein the first 21). 
Regarding claim 17, Junker discloses the additive manufacturing apparatus. However, Junker does not explicitly discloses the one second separating apparatus. Li discloses that, as illustrated in Fig. 1, in the additive manufacturing apparatus the one second separating apparatus (e.g. a filter element group, page 4, line 4 from bottom) comprises a second housing structure defining a second housing interior through which a gas stream is or can at least sectionally flow, and at least one second filter device arranged or formed in the second housing interior, the at least one second filter device comprising at least one second filter element (i.e. 
Regarding claim 18, Junker discloses that, in or formed the additive manufacturing apparatus the one second drying device is arranged inside the second housing interior defined by the second housing structure, wherein the at least one second drying device is arranged or formed on a second insert component removably connected with the second housing structure, wherein the second insert component has at least one second stream opening which the gas stream is or can at least sectionally flow (i.e. Specifically, the first drying device 58 is arranged in the filter 40 disposed in the circulation line 36 of the gas circuit 34. While the first drying device 58 is particularly effective in removing humidity from the gas stream flowing through the gas circuit 34 and specifically from a filter medium installed in the filter 40 ([0045]); Each of the drying devices 58, 60, 62, 66 employed in the apparatus 10 for producing three-dimensional 
Regarding claim 25, Li discloses that, the additive manufacturing apparatus includes an intertization detection device (e.g. oxygen meter 23, page 2, line 6) configured to detect information describing a degree of inertization of the gas stream (i.e. the industrial computer reads the data of the oxygen meter 23, and if the oxygen content drops to the lower limit of the set value, the industrial computer starts the gas circulation control program, that is, the protective gas in the molding chamber 8 begins to circulate through the gas circulation pipe (page 8, lines 12-14)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Junker to incorporate the teachings of Li to provide the one second separating apparatus.  Doing so would be possible to remove the impurities in these inert gases and improve the quality of 3D printed parts, as recognized by Li (page 2, lines 1-2).
Regarding claim 26, Junker discloses that, the additive manufacturing apparatus includes an inert gas supply device configured to supply inert gas into the gas stream, and a control device configured to control a fraction of inert gases in the gas stream based at least in .     
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Junker and Li as applied to claims 13, 18 above, further in view of Wang et al (CN104353832, English translation provided).
Regarding claim 20, the combination of Junker and Li discloses the additive manufacturing apparatus including one second drying device and one second filter device. However, the combination does not specifically disclose that one second drying device is arranged or formed downstream of the one second filter device. In the same field of endeavor, metal 3D printer, Wang discloses that, as illustrated in Fig. 1, in the additive manufacturing apparatus the one second drying device is arranged or formed downstream of the one second filter device (i.e. The butterfly valve 18 opens, and the high-dust gas in the molding chamber 8 enters the dust purifier 19 from the air inlet 20, and the filtered protective gas passes through the dehydration dryer 12 and then enters the molding chamber 8 from the air outlet 10 after drying treatment. Page 6, lines 5-8). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wang to provide that one second drying device is . 
Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Junker and Li as applied to claims 13, 21 above, further in view of Warner et al (US 2017/0251713).
Regarding claim 22, the combination of Junker and Li discloses that additive manufacturing apparatus including one second drying element. However, the combination does not disclose the one second drying element to be molecular sieve. In the same field of endeavor, 3D printing, Warner discloses that, the one second drying element includes a molecular sieve (i.e. the reduced moisture environment can be maintained by flushing the enclosure with a dry gas and/or removing moisture through a recirculating drying system (e.g. the drying system using molecular sieves) [0110]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Warner to provide that. Doing so would be possible to provide more options to remove moisture from gas flow in the 3D printing process. 
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments for claim 13 that Junker fails to disclose each and every element of the pending claims/elements, at least including a second separating apparatus downstream of the first separating apparatus, wherein the second separating apparatus 13. Moreover, the components 1a in 1A are just duplicated. In the teachings of Junker (as shown in Fig. 1), the gas circuit 34 cannot be separated from a supply line 68 connecting the gas source 33 to the gas circuit 34. In other words, the drying device 66 and the drying device 58 are integrated together to remove moisture from the system. The function of the drying device 66 and the drying device 58 in the teachings of Junker is the same as the function of the first separating apparatus 1a and the second separating apparatus 1b in the teachings of applicant (as applicant agreed; see remarks on pg 10, lines 1-2).  
Most importantly, Junker discloses the claimed invention except for the duplication of the second separating apparatus. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate to obtain the second separating apparatus, since it have been held that a mere duplication of a device involves only routine skill in the art. One would have been motivated to duplicate to obtain the second separating apparatus for the purpose of providing extra drying capability to the additive manufacturing apparatus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742